Citation Nr: 9900657	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-44 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post- operative medial 
meniscectomy of the right knee with degenerative changes, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1955 to June 1958.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the RO declined an 
increased rating for post- operative internal derangement of 
the right knee with degenerative changes.  The Board remanded 
this case in January 1998 for VA examination and RO 
consideration of additional issues.  By means of a rating 
decision dated June 1998, the RO increased the disability 
evaluation of the right knee to percent 30 disabling, and 
assigned a separate 10 percent disability rating for 
arthritis with limitation of motion.  In total, the 
appellants right knee disability is currently evaluated as 
40 percent disabling.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his right knee disability, 
manifested by instability, varus deformity, osteoarthritis, 
swelling, pain, fatigue, stiffness, giving way, positive 
friction and limitation of motion, warrants a disability 
evaluation in excess of currently assigned 40 percent rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
increased rating for post- operative medial meniscectomy of 
the right knee with degenerative changes.


FINDINGS OF FACT

1  All evidence necessary for an equitable determination of 
the issue of entitlement to an increased rating for the right 
knee disability has been obtained by the RO.

2.  The right knee disability, post- operative medial 
meniscectomy of the right knee, is manifested principally by 
instability, weakness, lack of coordinated knee movement and 
pain that significantly limits functional ability.

3.  The right knee disability is analogous to prosthetic 
replacement of the knee with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.

4.  The right knee disability does not present an exceptional 
or unusual disability picture.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for post- 
operative medial meniscectomy of the right knee with 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.321(b)(1), 
4.20, 4.71a, Diagnostic Code 5055 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence sufficient to justify a belief that his claim is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The Board also finds that all available 
evidence necessary for an equitable disposition of this claim 
has been obtained.

Service medical records show that the appellant underwent 
hospitalization for internal derangement of the knee in July 
1956.  Separation examination, dated April 1958, noted a 2- 
inch scar on the anterior aspect of the right knee.  VA 
examination and outpatient treatment records, dated from 
August 1970 to December 1985, reveal that the appellant 
underwent a medial meniscectomy of the right knee during 
service.  In August 1970, he received injections of Xylocaine 
and Depo- Medrol based upon a diagnosis of neuroma of the 
right knee versus recurrent medial meniscus.  In December 
1985, he complained of a stiff and painful knee with 
swelling, especially after standing or sitting for long 
periods of time.  His scar was non- tender and non- adherent.  
His right knee was unstable, and x- ray examination revealed 
moderate degenerative disease.  By means of a rating decision 
dated April 1986, the RO granted the appellants claim for 
service connection for right knee disability, and assigned a 
20 percent disability rating.

VA examinations in December 1987 and January 1990 reveal 
continued complaint of right knee pain and occasional 
swelling.  X- ray examinations revealed no interval changes 
with the degenerative joint disease.  Outpatient treatment 
reports reveal complaint of right knee pain in January 1994.  
In September 1995, he reported increased difficulty in 
ambulation due to his right knee, and x- ray examination 
revealed degenerative changes about the knee with narrowing 
of the medial compartment of the knee and joint effusion.

VA examination, dated November 1995, revealed that the 
appellant ambulated with a slightly altered gait, and that 
the right knee went into varus deformity with each step.  
Physical examination revealed range of motion of the knees 
from 0 to 125 degrees bilaterally.  All ligaments were intact 
and nontender to stress, but there was some motion in the 
medial side of the knee.  There was no marked tenderness upon 
knee palpation, but there was some pain on flexion and 
extension.  Crepitus in the patella was noted.  McMurray and 
Lachmans tests were negative.  Diagnosis was of fairly 
marked medial compartment degenerative osteoarthritis of the 
right knee, most likely secondary to prior medial 
meniscectomy.

VA outpatient treatment record, dated March 1996, revealed 
new complaint of the right knee occasionally giving way.  He 
was prescribed a cane and a right shoe with a 5/16 heel.  
In September 1996, examination revealed crepitus in the right 
knee and a varus deformity.  The examiner indicated that the 
appellant might be a candidate for future surgery.  He was 
treated for right knee swelling in November 1996.  In March 
1997, an examiner indicated that the appellant was doing 
excellent with his cane.

During his appearance before the undersigned in July 1997, 
the appellant testified to chronic knee pain which 
interrupted his sleep and was aggravated by walking, climbing 
stairs, driving and sitting long periods of time.  He stated 
that he had episodes of small amount of swelling of the right 
knee.  He had been prescribed a cane and customized shoes by 
VA.  His knee was unstable and he had also been prescribed a 
soft cast.  He took Tylenol 500 mg., as needed, for pain.

On VA examination, dated April 1998, the appellant complained 
of right knee pain with stiffness, instability and limitation 
of motion.  He indicated that he was capable of walking up to 
two blocks, and had been advised by his VA physician to the 
avoid exercise to the knee.  Physical examination revealed 
that the appellant walked with a rolling- type gait.  He 
stood with an 18- degree genu varum deformity, or bow- leg 
deformity.  The left knee was in a neutral position, and the 
Q- angle was estimated at about 15 degrees.  Range of motion 
of the right knee was 0- 120 degrees, as compared to 0- 130 
degrees of left knee range of motion.  The cruciate ligaments 
were stable.  There was no laxity in complete extension or 
slight flexion in the collateral system of the right knee.  
Retropatellar grating was present, and there was grating on 
torsional testing.  Testing the knee was painful.  X- ray 
examination revealed marked degenerative changes in the joint 
compartment medially, and spur formation was present in the 
femoral condylar surfaces and in the retropatellar area in 
the medial retropatellar compartment.  Impression was of 
degenerative joint disease with varus deformity.

The VA examiner also noted that the appellants knee was 
unstable because it slid from a neutral position to 18 
degrees of genu varum during weightbearing stress.  Such a 
disability can lead to compression of the medial compartment 
and stressing of the lateral ligamentous supportive 
structures.  This could lead to weakness to the knee, 
excessive fatigability and pain on movement.  The appellant 
was able to flex and extend on command, but the knee was not 
capable of true coordinated movement.  The appellants pain, 
particularly, could significantly limit functional ability.  
Weakened movement would occur during weightbearing, and 
fatigue was expressed.  The examiner indicated that the 
appellant utilized a cane in his right hand for stability.

By means of a rating decision dated June 1998, the RO 
increased the disability evaluation of the right knee 
disability to 30 disabling, the maximum rating available 
under Diagnostic Code (DC) 5257 based on impairment of the 
knee with recurrent subluxation or lateral instability.  An 
additional 10 percent was granted under DC 5003 based on 
arthritis of the knee with painful, limited motion.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1997).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1997).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1997) (Schedule).  Under these criteria, the appellant does 
not exhibit either ankylosis or loss of extension of the 
right knee of such a degree as to warrant a rating greater 
than the currently assigned 40 percent under either DC 5256 
or 5261, respectively.  In addition, he is in receipt of the 
highest available rating under DC 5262, impairment of the 
tibia and fibula.

The Board is of the opinion that the functions affected by 
the appellants right knee disability, the anatomical 
localization and symptomatology are closely analogous to 
prosthetic replacement of the knee joint, rated under DC 
5055.  38 C.F.R. § 4.20.  DC 5055 provides for a minimum 30 
percent rating; a 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; a 100 percent rating is warranted for 
1 year following implantation of prosthesis.  

The appellant lacks truly coordinated movement in the knee, 
resulting in weakness and instability on weightbearing, 
excessive fatigability and pain, including pain on movement.  
According to the recent VA examination, the pain can 
significantly limit functional ability.  The Board 
interprets these findings as equivalent to prosthetic 
replacement of the knee with chronic residuals consisting of 
severe painful motion or weakness in the leg.  Accordingly, a 
60 percent rating, but no higher, is warranted by analogy to 
DC 5055.  The benefit of the doubt has been resolved in the 
appellants favor.

With respect to the applicability of 38 C.F.R. § 3.321(b)(1), 
the Board has considered this regulation, but does not find 
that there is an exceptional or unusual disability picture 
which renders impractical the application of the regular 
schedular standards.  The appellant's right knee disability 
has not caused any periods of hospitalization and is not 
shown to have caused marked interference with employment.  
Once again, the Board notes that the signs and symptoms of 
the service connection right knee disability that are 
exhibited by the appellant are commensurate with those 
contemplated by the rating schedule for this condition.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 60 percent rating for post- operative right 
knee disability is granted, subject to the criteria which 
govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
	

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
